UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8030



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NEVILLE SYLVESTER LESLIE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-152)


Submitted:   February 24, 2005             Decided:    March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neville Sylvester Leslie, Appellant Pro Se.    Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Neville Sylvester Leslie appeals the district court’s

order denying relief on his motion filed pursuant to 18 U.S.C.

§ 3742(a)(l) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Leslie, No. CR-98-152

(E.D. Va. filed Dec. 17, 2004 & entered Dec. 20, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -